      2:19-cr-00441-DCN           Date Filed 07/02/19       Entry Number 26        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA                            )        CRIMINAL NO.: 2:19-cr-00441-DCN
                                                    )
     v.                                             )
                                                    )          GOVERNMENT’S MOTION
AMIR GOLESTAN                                       )        FOR RECIPROCAL DISCOVERY
MICFO, LLC                                          )

          The United States, by and through its undersigned attorney, moves that this Honorable

Court direct the Defendant to make available for inspection and copying each of the following:

          A.     Pursuant to FED. R. CRIM. P. 26.2 and United States v. Nobles, 422 U.S. 225
(1975):

                  All prior statements in the possession of the Defendant, if any, given by witnesses
          whom the Defendant expects to call at trial other than the Defendant himself. The term
          "statements" is to be construed by the Defendant the same as defined in FED. R. CRIM. P.
          26.2 (effective December 1, 1980) and the Jencks Act, 18 U.S.C. 3500.

          B.     Pursuant to FED. R. CRIM. P. 16(b)(1)(A):

                  All books, papers, documents, photographs, tangible objects, or copies of portions
          thereof, which are within the possession, custody, or control of the Defendant and which
          the Defendant intends to introduce as evidence in chief . . .

          C.     Pursuant to FED. R. CRIM. P. 16(b)(1)(B):

                  Any results or reports of . . . scientific tests or experiments made in connection
          with the particular case, or copies thereof, within the possession or control of the
          Defendant, which the Defendant intends to introduce as evidence in chief at the trial or
          which were prepared by a witness whom the Defendant intends to call at the trial when
          the results or reports relate to their testimony.
      2:19-cr-00441-DCN        Date Filed 07/02/19      Entry Number 26        Page 2 of 2




       D.      Pursuant to FED. R. CRIM. P. 12.1:

               Any notices of alibi, to include the specific place or places at which the Defendant
       claims to have been at the time of the alleged offense(s) and the names and address of the
       witnesses upon whom the Defendant intends to rely to establish such alibi.


                                                 Respectfully submitted,

                                                 SHERRI A. LYDON
                                                 UNITED STATES ATTORNEY

                                            By: s/ Nathan S. Williams
                                                Nathan S. Williams, #10400
                                                Assistant U.S. Attorney
                                                151 Meeting Street, Suite 200
                                                Charleston, South Carolina 29401-2238
July 2, 2019                                    (843) 727-4381
